The Supreme Court affirmed the order of the Common Pleas on October 24th, 1881, in the following opinion:
Per Curiam :
It is well settled that the owner of the land at the time the road is taken, is the party entitled to recover damages for the taking ; but it is the duty of the Court to protect the rights of mortgagees and other lien creditors. All parties succeeding to the title, legal or equitable, of any of these parties, must take, subject to their-rights, at the time of the taking. The order of the Court below was entirely right.
Order affirmed.